Citation Nr: 1721555	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-49 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for total right knee replacement, currently evaluated 30 percent disabling.

2.  Entitlement to a compensable initial rating for right knee anterior midline scar. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1994 to April 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The issue of entitlement to an increased rating in excess of 30 percent for right knee disability from December 1, 2015, previously came before the Board in May 2016, at which time the Board adjudicated the issue of entitlement to restoration of a 20 percent rating for total right knee replacement and entitlement to an increased rating in excess of 20 percent for right knee disability prior to October 13, 2014, and remanded the issue remaining on appeal for further development, to include affording the Veteran a new VA examination.

A November 2016 rating decision granted separate service connection for right knee anterior midline scar, and assigned a noncompensable rating, effective October 2, 2012.  The grant of separate service connection, and rating assigned, for right knee scar, stems from the claim for an increased rating for right knee disability.  As such, it is part and parcel of the appeal for a higher rating for right knee disability.  As such, the rating assigned is also for consideration by the Board at this time.  The issue on appeal has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is required prior to making a decision on the Veteran's claim.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal, a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing ...."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the September 2016 VA examination report does not comply with Correia because it does not contain range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA right knee examination that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected right knee disability.  The claims file must be made available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.  The examiner must address the following:

a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examination should record the right knee range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, the examiner should clearly explain why that is so.

b) The examiner must address functional impairment, if any, during flare-ups or when the right knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c)  The examiner should determine whether the Veteran has ankylosis of the right knee.

d) Describe the manifestations and measurements of the Veteran's right knee anterior midline scar.

Each opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


